Citation Nr: 1114520	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  05-41 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to a higher rating for myalgia, bilateral hips, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from February 1996 to May 1996, and from August 1997 to December 1997.
This appeal to the Board of Veterans' Appeals (Board) arose from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which continued the 10 percent evaluation.

A September 2004 rating decision granted a 10 percent evaluation, effective in February 2004.  The Veteran's December 2004 claim for an increased rating did not reference or dispute the September 2004 rating decision in any way.  See 38 C.F.R. § 20.201 (2010).  Thus, the decision on appeal is the February 2005 rating decision, and the September 2004 rating decision is not involved in the Board's action below- except by reference.  Hence, this appeal does not involve an initial rating.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999).

In December 2009, the Board remanded the case to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development, including completion of development directed in the February 2008 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  The AMC/RO completed the additional development as directed, continued to deny the claim, and returned the case to the Board for further appellate review.


FINDINGS OF FACT

1.  The AMC/RO exerted reasonable efforts to complete the additional development directed in the December 2009 Board remand.

2.  The preponderance of the evidence of record shows the Veteran's bilateral hip disability does not manifest with limitation of motion on flexion of 0 to 30 degrees or less, or lost motion beyond 10 degrees on abduction.


CONCLUSION OF LAW

The requirements for an evaluation higher than 10 percent for myalgia, bilateral hips, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b)(1), 3.655(b), 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5252, 5253 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in December 2004 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board notes that the letter was not fully content-compliant, as it did not inform the Veteran how disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board, however, finds the omission did not prejudice the Veteran.

The rating decision and the statement of the case provided a detailed explanation of the reasons why the Veteran's claim was denied and the reasons and bases for the denial.  The AMC/RO, in a December 2010 letter, among others, provided content- compliant notice to the Veteran while the case was on remand.  Further, following issuance of the March 2008 letter and the additional development, the claim(s) was/were reviewed on a de novo basis, as shown in the December 2010 supplemental statement of the case.  Thus, any timing-of-notice error was cured and rendered harmless.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Although the Veteran did not receive the letter because of his failure to keep VA apprised of his current mailing address, the Board finds the mailing of the letter goes to the Veteran's opportunity to participate in the adjudication of his claim.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).
In light of the above, the Board finds VA complied with the VCAA notice requirements.  See 38 C.F.R. § 3.159(b).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The Board remanded the case in 2009 so that the AMC/RO could comply with applicable regulations to determine the Veteran's current mailing address to facilitate affording him another examination.  Each address yielded by the data base searched by the AMC/RO proved futile, as the AMC/RO's correspondence was returned by the postal system as undelivered.  Thus, the Board finds reasonable efforts were exerted to comply with the Board's remand.  While the Veteran may not have received full notice prior to the initial decision, after compliant notice was attempted, he was afforded a meaningful opportunity to participate in the adjudication of the claims.

The AMC/RO reviewed the claim de novo, as shown in the December 2010 Supplemental Statement of the Case.  In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  VA has exerted all reasonable efforts to assist the Veteran with his claim.  38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. § 4.45.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath, 1 Vet. App. at 594.  Where an increase in the level of a service-connected disability is at issue, however, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.




ORDER





____________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


